Citation Nr: 1707068	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs compensation benefits on behalf of D-h M., D-a M., and D-n M., his minor children.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to May 1995 and from September 2003 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied an apportionment of the Veteran's VA compensation benefits on behalf of D-h M., D-a M., and D-n M., his minor children.  In April 2007, the Appellant submitted a notice of disagreement (NOD).  In December 2007, the RO issued a statement of the case (SOC) to the Appellant, the Veteran, and the Veteran's accredited representative.  In January 2008, the Appellant submitted an Appeal to the Board (VA Form 9).  In November 2008, the Appellant was scheduled for a videoconference hearing before a Veterans Law Judge.  She cancelled the scheduled hearing.  In February 2009, the Board granted the Appellant's Motion for Good Cause to reschedule the requested videoconference hearing before a Veterans Law Judge.  The Appellant was subsequently scheduled for a March 2009 videoconference before a Veterans Law Judge.  The Appellant failed to report for the hearing.  

The Board previously remanded the issue currently on appeal for further development in October 2010.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board notes that the Veteran's compensation may be apportioned if the Veteran is not residing with his children and the Veteran is not reasonably discharging his responsibility for the children's support.  38 C.F.R. § 3.450.  Although the Veteran has been discharging his responsibility through Social Security payments to the appellant according to the original stipulated agreement of support dated April 1999, the appellant submitted a statement in October 2014 noting that she had an open child support case with the Human Services Department of Child Support and provided the case number.  According to the Appellant, her child support case was still pending as of October 2014.  The record contains no further information regarding that claim.  Therefore, the RO should attempt to obtain any records related to that case from the appellant or from the public record to determine if the Veteran is reasonably discharging his responsibility for the children's support prior to any final decision on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records related to the appellant's open child support case from the Human Service Department of Child Support in Carthage, MS or from the appellant herself.  The case number is in an October 2014 statement from the appellant.  All attempts to obtain this documentation should be noted in the claims file.  

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant, the Veteran, and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




